Citation Nr: 1546939	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a seizure disability. 

2.   Entitlement to an initial compensable rating for a psychiatric disability prior to March 14, 2012, and in excess of 50 percent as of March 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and the Appeals Management Center in Washington, D.C.  

A May 2008 rating decision denied service connection for a seizure disorder was denied.  In March 2012, the Board remanded that matter for additional development.  An April 2014 Board decision denied service connection for a seizure disorder.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a March 2015 Memorandum Decision, the Court vacated the Board decision and remanded the matter to the Board for further proceedings consistent with the opinion. 

An October 2012 rating decision granted service connection for a psychiatric disability and assigned an initial 0 percent rating from January 15, 2008, to March 13, 2012, and a 30 percent rating effective March 14, 2012.  A October 2014 rating decision assigned a 50 percent rating, effective March 14, 2012.   The Veteran perfected an appeal limited to the issue of entitlement to initial higher ratings for the service-connected psychiatric disability and entitlement to TDIU.   

The September 2015 rating decision also denied entitlement to TDIU.  In October 2015, a timely notice of disagreement with that decision was received from the Veteran's attorney.  While a separate appeal has not yet been perfected, the TDIU issue is part of the perfected appeal as to the initial ratings assigned for the service-connected psychiatric disability.  Thus, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

REMAND

In the March 2015 Memorandum Decision, the Court found that the Board provided an inadequate statement of reasons or bases for relying on an April 2012 VA medical opinion and erred in failing to address a theory of service connection.  Therefore, the Court held that the Board's error in applying the presumption of soundness was not necessarily harmless.

The Veteran asserts that a seizure disorder manifested in service or is otherwise related to service, to include in-service lead exposure.  The Veteran stated that during service in the Navy, he was exposed to large amounts of lead without proper breathing protection or proper hazardous material protective clothing, asserting that large amounts of lead can cause seizures.

At the August 1972 service enlistment examination, the Veteran appeared to have marked both the 'don't know' boxes and the 'no' boxes when asked whether he had ever experienced any epileptic fits or episodes of paralysis.  The Board notes that the Veteran appears to have crossed out the marks that he made in the "don't know" boxes for any epileptic fits or episodes of paralysis.  No marks were made in the "yes" boxes for these problems.

His physical examination conducted at enlistment showed a normal neurological system and a physical profile of 'P1' at the time of this examination.  Service treatment records are negative for any complaints, findings, symptoms, or diagnosis of a seizure disorder.  

Post-service, VA treatment records dated from October 1974 to 1977 show that the Veteran experienced and received treatment for a number of seizures soon after service.  During one particular treatment visit, the Veteran reported to have experienced three seizures in the past year, and added that he also experienced a seizure at the age of ten.  The treatment provider diagnosed the Veteran with possible grand mal seizures.  A private hospital report, dated in October 1975, shows that the Veteran was admitted to the Medical Center of Independence, in Independence, Missouri, with complaints of a seizure that morning.  According to the Veteran's wife, the Veteran started having seizures "manifested by tonic and clonic convulsions lasting for several minutes."  It was noted in the report that the Veteran began having grand mal seizures at the age of six, and had been receiving medication for that condition up until ten years prior.  The Veteran was informed at that time that his seizures were probably secondary to head trauma, as those episodes occurred after he suffered a neck fracture from head trauma. The neurological evaluation of the Veteran was shown to be negative, and he was diagnosed with grand mal seizures secondary to head trauma.

During a November 1975 VA treatment visit, the Veteran reported a neck injury in 1964, two grand mal seizures in his sleep in 1967, and one grand mal seizure a week prior to the examination.  

An April 2012 VA examination report shows that the Veteran was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  The date of diagnosis was noted as 1974.  The examiner noted that prior to service, at approximately 10 years of age, the Veteran had one seizure.  At an earlier age, he had fallen on a trampoline, fracturing a vertebra in his neck.  He joined service between October 1972 and July 1974 with no further seizures from the time of the initial event at age 10 up until separation in 1974.  Within one year of separation from service, the Veteran's spouse noted the occurrence of seizures during sleep.  Typically his body shook or became rigid and he was in incontinent of urine.  He continued to have those seizures over the years, until Dilantin was started 13 years ago.  The VA examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The VA examiner explained that the Veteran's claims file described him as having a seizure at a young age prior to service and that agreed with his own memory of a seizure occurring when he was a child.  The claims file did not describe any seizures during service, and that also matched the Veteran's account of no seizures during service.  Because he did not have a seizure at any time during service, the VA examiner opined that the condition clearly did not worsen during service.

The Court found that the April 2012 VA examiner's opinion was internally inconsistent as to the onset of the seizure disorder.  The examiner noted that the approximate date of the Veteran's first seizure activity was 1974, the year that he separated from service, but the VA examiner then concluded that the Veteran's seizure disorder clearly and unmistakably existed prior to service.  Further, the Court found that the Board erred in failing to address the Veteran's theory of service connection related to exposure to lead in service.

In cases such as this one where the Veteran was evaluated as normal on the August 1972 entrance examination, the burden falls on VA to rebut the presumption of soundness with a higher standard of proof, to clearly and unmistakably show that the disability existed prior to service and was not aggravated by service.  Therefore, the Board is remanding this matter for an additional VA examination and medical opinion by a specialist physician.  

With regard to the claims for higher initial ratings for the service-connected psychiatric disability, the Board notes that while Social Security Administration forms and decisions are of record, the medical evidence relied upon in the SSA determinations are not of record.  SSA records received in August 2015 reference medical records dated from May 2008 to December 2013 addressing psychiatric manifestations.  However, that medical evidence was not provided by SSA.  There is also an indication that a M. Isenberg, Ph.D. signed a medical determination on April 30, 2015.  However, that record was not provided.  Thus, the Board finds that an additional request to SSA to provide all medical records used in making their determination is necessary.

In addition, the Veteran has asserted in a December 2012 statement that he has received medical treatment for a psychiatric disability from at least 2008 and even before he filed his claim for VA benefits.  While there are some VA records associated with the claims file from 1997 to 2015, there are sparse records of mental health and psychiatric treatment records.  Therefore, the Board requests that the another attempt be made to obtain all outstanding pertinent VA medical records.  

An October 2015 letter from the Veteran's attorney indicates that the Veteran and his spouse each submitted statements, dated May 20, 2015, addressing the severity of the service-connected psychiatric disability.  Unfortunately, it does not appear that those letters are of record.  On remand, the Veteran and attorney should be requested to resubmit those letters, and to identify and provide authorization for VA to obtain any outstanding medical records pertinent to each of the claims on appeal.   

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims for higher initial ratings for a psychiatric disability and for service connection for a seizure disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and his attorney requesting that they resubmit May 20, 2015, statements from the Veteran and his spouse that were referenced by the attorney's in an October 2015 letter.  In addition, the letter should request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence, to include both VA and non-VA medical records, pertinent to the claims on appeal that is not currently of record.

2.  Obtain all outstanding VA treatment records, to include all outstanding mental health records, dated from July 1974 to the present, from the Kansas City, Missouri VA Medical Centers and any other VA Medical Centers identified by the Veteran.

3.  Contact the Social Security Administration  and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations, to include a medical determination signed by M. Isenberg, Ph.D on April 30, 2015.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified and allowed the opportunity to obtain and submit those records.
  
4.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to determine the nature and etiology of the Veteran's diagnosed seizure disorder.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a) The examiner is requested to provide a thorough explanation regarding the nature and etiology of the Veteran's seizure disorder, addressing the opinion already of record, and relevant medical principles and pertinent medical literature (to include lead exposure).  It is critical that the physician discuss the prior VA opinion, with a focused discussion on whether the current seizure disorder had its onset in 1974, within a year after discharge, or whether the Veteran had an actual seizure disorder that existed prior to service (addressing whether the Veteran's account of experiencing a seizure around the age of 10 and his report of a neck injury in 1964 with two grand mal seizures in his sleep in 1967, actually constitutes an actual seizure disorder pre-existing active service).

(b) Does the evidence clearly and unmistakably show that the Veteran's seizure disorder existed prior to entrance into service?

(c)  If yes, does the evidence clearly and mistakably show that the Veteran's preexisting seizure disorder DID NOT permanently increase in severity beyond the natural progress of the disorder during service (i.e. the disorder was NOT aggravated by service), to include as a result of lead or lead paint exposure while serving on Navy ships?  In providing this opinion, the examiner must (1) specifically comment on the Veteran's contentions that his current seizure disorder is due to lead or lead paint exposure while serving on Navy ships in service and comment on the literature he has provided in support of his contentions, and (2) the medical evidence showing that he experienced a seizure in 1974, within a year of discharge from service.  The term clear and unmistakable means obvious, manifest, and undebatable.

(d) If a seizure disorder did not clearly and unmistakably exist prior to entrance to service, is it as likely as not (50 percent or greater probability) that the Veteran's seizure disorder was caused by or aggravated by service, to include any lead or lead paint exposure?  In making that opinion, the examiner must assume that a seizure disorder was not a preexisting condition prior to entry into service since the Veteran was evaluated as normal on entrance examination and the presumption of soundness is not rebutted if the disability it found to not have clearly and unmistakably preexisted service.

5.  Then, readjudicate the claims, to include entitlement to a TDIU.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

